Title: From Benjamin Franklin to the Comte de Vergennes, 19 November 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Sir,
Passy Nov. 19. 1781.
I have the honour of sending to your Excellency some Advices I have just received. As the Letter from Virginia was received at New-Caste, a Town on the Delaware 40 Miles below Philadelphia, and probably after the Date of your Letters from thence, perhaps you may not have heard before, that M. De Barras had joined M. de Grasse, and that the Northern Troops under the Generals Rochambeau and Washington, had joined the Marquis de la Fayette, & invested Cornwallis at York.—
I am, with Respect, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Exy Count de Vergennes
 
Endorsed: M. de R Rep
